Citation Nr: 0832193	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-04 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from June 1963 to December 1963, June 1964 to July 1964, and 
June 1965 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The appellant's current asthma is not shown to have been 
present in service, or for many years thereafter, nor is it 
shown to be the result of any incident occurring during his 
military service.


CONCLUSION OF LAW

The appellant's asthma was not incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the claimant's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in September 2005, advised the claimant of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  With respect to the Dingess requirements, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service medical records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As for the appellant's claim for service connection for 
asthma, there exists no evidence of record substantiating 
incurrence of this condition during a period of ACDUTRA.  
Moreover, the first diagnosis of asthma arose decades after 
the appellant's service and there is no competent evidence 
suggesting a link between his current condition and his 
military service many years ago.  Therefore, no medical 
examination is required as to this issue.  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA and INACDUTRA includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(c)(3), (d)(4) (2007).  

In order to establish basic eligibility for veterans' 
benefits based upon ACDUTRA, the appellant must first 
establish that he was disabled from a disease or injury 
incurred or aggravated in the line of duty.  See Laman v. 
West, 11 Vet. App. 80, 84-86 (1998) (rev'd on other grounds, 
D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  Until "veteran" 
status is established for a period of ACDUTRA or a period of 
INACDUTRA, the presumption of soundness and the presumption 
of aggravation are not for application.  Id.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Historically, the appellant served on ACDUTRA from June 1963 
to December 1963, June 1964 to July 1964, and June 1965 to 
July 1965.  A longitudinal review of his service medical 
records failed to reveal any complaints of or treatment for 
asthma.  The appellant's April 1963 entrance examination and 
a December 1963 medical examination noted that he did not 
have a history of asthma nor did he have asthma at the time 
of either examination.  The appellant subsequently was 


medically discharged for an unknown reason on August 4, 1965, 
twenty five days after his last period of ACDUTRA.

In support of his claim, the appellant posited that the 
August 1965 medical discharge was due to an incident 
occurring during his 1965 period of ACDUTRA service.  
According to the appellant's February 2007 substantive 
appeal, the first asthma attack he experienced was after 
breathing in dust that kicked up as a result of maneuvers 
with heavy machinery.  Furthermore, on the night of this 
incident, the appellant claimed to have experienced two or 
three more asthma attacks.

In support of his claim, the appellant provided the RO with a 
statement from a fellow service member, dated in August 2006.  
He stated in this letter that he remembered well the day the 
appellant first experienced asthma attacks.  He attributed 
the onset of the appellant's asthma to an incident during sod 
laying duties, after which, he said, the appellant's 
condition worsened.  He also stated that the appellant was 
seen by a doctor on the night of the incident, was then sent 
to a hospital, and then sent home.  He noted that he was 
informed the next day that the appellant had experienced an 
asthma attack.

In further support of his claim, the appellant provided the 
RO with a letter from his sister-in-law, dated in August 
2008.  She stated in her letter that she recalls the 
appellant being medically discharged and, to her knowledge, 
the discharge was due to an asthmatic condition arising 
during the appellant's active duty service.

In a September 2005 statement in support of his claim, the 
appellant claims to have had asthma since the incident during 
his 1965 ACDUTRA.  For many years after his discharge, the 
appellant claims to have utilized over-the-counter medication 
(Primatene Mist) to control his asthma symptoms.  As the 
appellant's symptoms worsened, he sought medical treatment 
and prescription medication.  

The earliest medical evidence of record concerning the 
appellant's asthma is a private medical report, dated in 
November 2000, wherein asthma is noted in the appellant's 
past medical history.  The appellant's medical records also 
indicate that he has a history of smoking, and that a March 
2004 medical record indicated that the appellant has a 
history of emphysema.

After reviewing the appellant's claims folder, the Board 
finds that the record is without sufficient objective 
evidence supportive of a finding that his asthma became 
manifest or otherwise originated during his period of active 
service.  There are no findings of asthma in the appellant's 
service medical records and nothing to relate the appellant's 
current asthma to his military service.  Furthermore, the 
first evidence of the appellant having been diagnosed with 
asthma appears in November 2000, over thirty-five years after 
his discharge from the service.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Thus, the Board concludes that service connection is not 
warranted for asthma.

In making this determination, the Board took note of the two 
statements submitted in support of the appellant's claim.  
With respect to statement from a fellow service member, a 
layperson can certainly provide an eye-witness account of a 
veteran's visible symptoms.   Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge, 
such as a diagnosis as to the cause of the appellant's 
symptoms.  Id.  Thus, his lay statement does not constitute 
competent medical evidence to establish the presence of a 
specific medical disability during the appellant's period of 
active duty service.  

With respect to the statement from the appellant's sister-in-
law, she did not offer any basis for her knowledge of the 
appellant's discharge nor did she offer any affirmative 
evidence as to the timing of incurrence of the appellant's 
asthma.  Thus, her statement lacked the specificity necessary 
to be probative in this matter.  Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992)(finding that evidence favorable to the 
appellant's claim that does little more than suggest a 
possibility that his 


illnesses might have been caused by service is insufficient 
to establish service connection).

The Board also considered the appellant's assertion that he 
incurred asthma during his military service, but such 
assertions are afforded no probative weight in the absence of 
evidence that the appellant has the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  In other words, the appellant's 
statements are not competent medical evidence to establish a 
causal relationship between the incident during active duty 
service and his current asthma.  See Espiritu, 2 Vet. App. at 
495.  Consequently, such lay assertions of medical diagnosis 
or the etiology of a disability do not and cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the evidence does not establish that the appellant 
had asthma during his military service, or that his current 
asthma is otherwise related to his military service.  As the 
preponderance of the evidence is against the claim for 
service connection for asthma, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for asthma is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


